     Case 2:20-cv-01279-GMN-DJA Document 10 Filed 09/09/20 Page 1 of 2



1                               UNITED STATES DISTRICT COURT
2                                       DISTRICT OF NEVADA
3     JOHN DAVID NAGEL,                                     Case No. 2:20-cv-01279-GMN-DJA
4                                              Plaintiff,                    ORDER
5            v.
6     CORE CIVIC, et al.,
7                                         Defendants.
8
9    I.     DISCUSSION

10          This action is a pro se civil rights complaint filed pursuant to 42 U.S.C. § 1983 by

11   an individual who has now been released from custody. Plaintiff previously submitted an

12   incomplete application to proceed in forma pauperis for prisoners. (ECF No. 1). The

13   Court now directs Plaintiff to file an application to proceed in forma pauperis by a non-

14   prisoner on or before October 9, 2020 or pay the full filing fee of $400.

15          The Court will retain Plaintiff’s civil rights complaint (ECF No. 1-1) but will not file it

16   until the matter of the payment of the filing fee is resolved.

17   II.    CONCLUSION

18          For the foregoing reasons, IT IS ORDERED that the Clerk of the Court SHALL

19   SEND Plaintiff the approved form application to proceed in forma pauperis by a non-

20   prisoner, as well as the document entitled information and instructions for filing an in forma

21   pauperis application.

22          IT IS FURTHER ORDERED that on or before October 9, 2020, Plaintiff shall

23   either: (1) file a fully complete application to proceed in forma pauperis for non-prisoners;

24   or (2) pay the full filing fee of $400.

25          IT IS FURTHER ORDERED that if Plaintiff does not timely comply with this order,

26   dismissal of this action may result.

27          ///

28          ///
     Case 2:20-cv-01279-GMN-DJA Document 10 Filed 09/09/20 Page 2 of 2



1
            IT IS FURTHER ORDERED that the Clerk of the Court shall retain the complaint
2
     (ECF No. 1-1) but shall not file it at this time.
3
            DATED: September 9, 2020
4
5
                                                 UNITED STATES MAGISTRATE JUDGE
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   -2-
